                                                                1

                                                                2

                                                                3

                                                                4

                                                                5

                                                                6

                                                                7

                                                                8                                    UNITED STATES DISTRICT COURT
                                                                9                                EASTERN DISTRICT OF CALIFORNIA
Ropers Majeski Kohn & Bentley 




                                                               10

                                                               11   LEONARD WONG, an individual; SCOTT               CASE NO. 2:18-cv-00039-MCE-AC
                                 A Professional Corporation 




                                                                    ZAWADA, an individual; MATTHEW
                                                               12   ROSE, an individual; MATTHEW LEE, an             ORDER GRANTING DEFENDANTS
                                                                    individual; and ROBERT WATSON, an                CHRISTOPHER TOMASZEWSKI AND
                                          San Jose 




                                                               13   individual,                                      MIKE MERRI’S EX PARTE MOTION
                                                                                                                     FOR AN ORDER EXTENDING TIME TO
                                                               14                      Plaintiffs,                   ANSWER FIRST AMENDED
                                                                                                                     COMPLAINT
                                                               15   v.
                                                               16   CHRISTOPHER TOMASZEWSKI, an
                                                                    individual; MIKE MERRI, an individual; and
                                                               17   DOES 1 through 25, inclusive,
                                                               18                      Defendants.
                                                               19

                                                               20            On November 9, 2018, Defendants Christopher Tomaszewski and Mike Merri

                                                               21   (“Defendants”) filed an ex parte motion to extend Defendants’ time to file and serve their answer

                                                               22   to Plaintiffs’ First Amended Complaint (“FAC”) until 14 days after the entry of the Court’s order

                                                               23   concerning Defendant’s Motion to Dismiss First Amended Complaint, the hearing on which,

                                                               24   previously set for December 13, 2018, was vacated on the court’s own motion on November 6,

                                                               25   2018. (See, Doc. Nos. 21 through 22.) Having reviewed the ex parte motion and the declaration in

                                                               26   support thereof, having considered all arguments presented, and finding good cause therefor,

                                                               27

                                                               28
                                                                                                                               ORDER GRANTING EX PARTE MOTION FOR
                                                                    4834-7418-9178.1                                           ORDER EXTENDING TIME TO ANSWER FAC
                                                                                                                                       CASE NO. 2:18-CV-00039-MCE-AC
                                                                1            IT IS HEREBY ORDERED that Defendants’ ex parte motion is GRANTED, and that

                                                                2   Defendants shall have up to and including 14 days after the entry of the court’s order concerning

                                                                3   Defendants’ Motion to Dismiss First Amended Complaint to serve and file their answer to the

                                                                4   FAC, if any such answer is required.

                                                                5            IT IS SO ORDERED.

                                                                6   Dated: November 19, 2018

                                                                7

                                                                8

                                                                9
Ropers Majeski Kohn & Bentley 




                                                               10

                                                               11
                                 A Professional Corporation 




                                                               12
                                          San Jose 




                                                               13

                                                               14

                                                               15

                                                               16

                                                               17

                                                               18

                                                               19

                                                               20

                                                               21

                                                               22

                                                               23

                                                               24

                                                               25

                                                               26

                                                               27

                                                               28
                                                                                                                                ORDER GRANTING EX PARTE MOTION FOR
                                                                    4834-7418-9178.1                               -2-          ORDER EXTENDING TIME TO ANSWER FAC
                                                                                                                                        CASE NO. 2:18-CV-00039-MCE-AC
